PER CURIAM.
Hector Padrón appeals his conviction for attempted possession of cocaine, a related order revoking his probation, and the sentences imposed thereon. On the merits, we find no error.
With regard to the order of revocation of probation, the court sat as the trier of fact. Defendant points out that there may be a scrivener’s error in the order of revocation. The phraseology of the trial court’s oral pronouncement suggested that the court intended to make a finding that the defendant had committed the offense of attempted possession of cocaine, the same offense of which he was convicted by the jury. The order of revocation makes the finding that the defendant had committed the completed offenses of purchase of cocaine and possession of cocaine, as charged. As trier of fact, the court was empowered to make either finding. We remand for clarification as to whether the orders of revocation of probation accurately reflect the court’s factual findings, or whether modification is required.
Defendant also contends that there is a mathematical error in the computation of credit for time served. That question should be addressed in the first instance by the trial court, and may be presented to the trial court on remand.
Affirmed; remanded for clarification of the order of revocation of probation, and for consideration of defendant’s claim for additional credit for time served.